DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 1/28/2022.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to the amended claims filed on 1/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

35 USC 101 Rejections
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that amended claim 15 is claiming “A computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions”, which indicate that the claim 15 is claiming a computer program product comprising computer program instructions, and claim 15 is not claiming a non-transitory computer readable medium. Computer program instructions are not directed to any of the statutory categories in accordance to MPEP 2106.03. Hence the computer program product of claims 15-20 are directed to non-statutory subject matter. 
35 USC 112 Rejections
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted in view of the amendment filed, the rejections as set forth in the previous office action are hereby withdrawn. 

 35 USC 103 Rejections
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (Pub No. US 2006/0026152, hereinafter Zeng).

With respect to claim 1, Zeng discloses a method  (Abstract) comprising: 
sending a first request comprising a first search term ([0008], [0030],  Fig 6: given a query comprise a search term such as a term “jaguar”); 
receiving, in response to the first request, a first plurality of distinct values having a greatest frequency of occurrence in a data set and responsive to the first search term ([0030], [0040-0041], [0053], [0088], [0102]: receive a plurality of distinct values represented by phrases in the data set and responsive to the first search term. The phrases are the most frequency words in the data set for the clusters and hence are having a greatest frequency of occurrence in a data set); 
presenting, via a graphical user interface, the first plurality of distinct values ([0030], [0041], [0049], Fig 6: present the phrases to the user via GUI since each phrase is a name of a cluster being presented); 
receiving, via the graphical user interface, a selection of a first value from the first plurality of distinct values ([0050], Fig 6: receive a selection when the user selects a cluster, which is a selectin of a 1st phrase from the presented phrases); and 
([0050], Fig 6: filtering a worksheet based on the selected phrase for the selected cluster, such that the corresponding list of documents shown.  The worksheet comprising presentation of the data set represented search results).  
	Zeng does not explicitly disclose wherein the first plurality of distinct values comprises a number of distinct values less than or equal to a size threshold.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The distinct values presenting, selection receiving and filtering steps would be performed the same to achieve the same outcome regardless of the distinct values comprises a number of distinct values.
Further, Zeng discloses the top ranked phrases that correspond to the claimed first plurality of distinct values are being received ([0041]) and been presented via graphical user interface ([0049), and a default result numbers is set to 200 ([0081]), the top phrases contain half of the search results ([0100]). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to reasonably interpreted that Zeng implicitly discloses “wherein the first plurality of distinct values comprises a number of distinct values less than or equal to a size threshold” as claimed based default result numbers is set to a threshold 200 and only the top ranked phrases (i.e. distinct values) are being received for presentation described above. 
Also it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to receive a number of distinct values less than or equal to a size threshold because that would reduce processing time as described by Zeng ([0002]). 


(Abstract, Fig 14), a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: 
sending a first request comprising a first search term ([0008], [0030],  Fig 6: given a query comprise a search term such as a term “jaguar”); 
receiving, in response to the first request, a first plurality of distinct values having a greatest frequency of occurrence in a data set and responsive to the first search term ([0030], [0040-0041], [0053], [0088], [0102]: receive a plurality of distinct values represented by phrases in the data set and responsive to the first search term. The phrases are the most frequency words in the data set for the clusters and hence are having a greatest frequency of occurrence in a data set); 
presenting, via a graphical user interface, the first plurality of distinct values ([0030], [0041], [0049], Fig 6: present the phrases to the user via GUI since each phrase is a name of a cluster being presented); 
receiving, via the graphical user interface, a selection of a first value from the first plurality of distinct values ([0050], Fig 6: receive a selection when the user selects a cluster, which is a selectin of a 1st phrase from the presented phrases); and 
filtering, based on the selected first value, a worksheet, wherein the worksheet comprises a presentation of the data set ([0050], Fig 6: filtering a worksheet based on the selected phrase for the selected cluster, such that the corresponding list of documents shown.  The worksheet comprising presentation of the data set represented search results).  

However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The distinct values presenting, selection receiving and filtering steps would be performed the same to achieve the same outcome regardless of the distinct values comprises a number of distinct values.
Further, Zeng discloses the top ranked phrases that correspond to the claimed first plurality of distinct values are being received ([0041]) and been presented via graphical user interface ([0049), and a default result numbers is set to 200 ([0081]), the top phrases contain half of the search results ([0100]). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to reasonably interpreted that Zeng implicitly discloses “wherein the first plurality of distinct values comprises a number of distinct values less than or equal to a size threshold” as claimed based default result numbers is set to a threshold 200 and only the top ranked phrases (i.e. distinct values) are being received for presentation described above. 
Also it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to receive a number of distinct values less than or equal to a size threshold because that would reduce processing time as described by Zeng ([0002]). 

	With respect to claim 15, Zeng discloses a computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions that (Abstract, [0106] Fig 14), when executed, cause a computer to carry out the steps of: 
([0030], [0040-0041], [0053], [0088], [0102]: receive a plurality of distinct values represented by phrases in the data set and responsive to the first search term. The phrases are the most frequency words in the data set for the clusters and hence are having a greatest frequency of occurrence in a data set); 
presenting, via a graphical user interface, the first plurality of distinct values ([0030], [0041], [0049], Fig 6: present the phrases to the user via GUI since each phrase is a name of a cluster being presented); 
receiving, via the graphical user interface, a selection of a first value from the first plurality of distinct values ([0050], Fig 6: receive a selection when the user selects a cluster, which is a selectin of a 1st phrase from the presented phrases); and 
filtering, based on the selected first value, a worksheet, wherein the worksheet comprises a presentation of the data set ([0050], Fig 6: filtering a worksheet based on the selected phrase for the selected cluster, such that the corresponding list of documents shown.  The worksheet comprising presentation of the data set represented search results).  
	Zeng does not explicitly disclose wherein the first plurality of distinct values comprises a number of distinct values less than or equal to a size threshold.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The distinct values presenting, selection receiving and filtering steps would be performed the same to achieve the same outcome regardless of the distinct values comprises a number of distinct values.
([0041]) and been presented via graphical user interface ([0049), and a default result numbers is set to 200 ([0081]), the top phrases contain half of the search results ([0100]). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to reasonably interpreted that Zeng implicitly discloses “wherein the first plurality of distinct values comprises a number of distinct values less than or equal to a size threshold” as claimed based default result numbers is set to a threshold 200 and only the top ranked phrases (i.e. distinct values) are being received for presentation described above. 
Also it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to receive a number of distinct values less than or equal to a size threshold because that would reduce processing time as described by Zeng ([0002]). 

	With respect to claims 2, 9, and 16, Zeng further disclose based on the selected value, the worksheet comprises: 2SIG1117USO2 causing a database query based on the selected first value to be issued to a database storing the data set; and receiving a subset of the data set responsive to the database query  ([0050], Fig 6: based on  user selection of the phrase, causing a based query with the selected phrase being issued and receiving a subset of data set that in a cluster of the phrase, such that the documents representing the subset is being received and presented).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claims 1, 8 and 15 above in view of Hoffmann (Pub No US 2016/0085785).


wherein filtering, based on the first selected value, the worksheet comprises filtering, based on the selected first value and the selected second value, the worksheet.  
However, Hoffmann discloses receiving a selection of a second value from the first plurality of distinct values ([0018-0019], Fig 1A-5: select a 2nd value from the plurality of distinct values represented by the objects); and
wherein filtering, based on the first selected value, the worksheet comprises filtering, based on the selected first value and the selected second value, the worksheet ([0019-0020], [0039], Fig 1A-5: filtering the worksheet based the selected 1st and 2nd  values).
Since both Zeng and Hoffmann are from the same field of endeavor as both are directed to worksheet management with to filtering, which is in the same field of endeavor as the claimed invention, modify and combine the teaching of Zeng and Hoffmann to incorporate filtering a worksheet with 2nd value selection techniques Hoffmann into Zeng for filtering a worksheet as claimed. The motivation to combine is to reduce processing time (Zeng, [0002]; Hoffmann [0004).
  
Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168